CLARK, Judge.
The suit by Sandra Flippin for medical expenses and for the loss of services of her son, Brian, is barred by N.C. Gen. Stat. § 1-15(c), both under the one-year rule and the four-year rule set forth therein. Stanley v. Brown, 43 N.C. App. 503, 259 S.E. 2d 408 (1979); Johnson v. Podger, 43 N.C. App. 20, 257 S.E. 2d 684 (1979). The Johnson and Stanley cases outline in sufficient detail the legislative history of this provision and it is not necessary that we repeat it here.
The order of the trial judge denying defendant’s motion for summary judgment is
Reversed.
Judges Arnold and Erwin concur.